FILED
                            NOT FOR PUBLICATION                              JUL 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID E. EDWARDS,                                No. 14-15638

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01725-TLN-
                                                 EFB
 v.

CLAREY, Correctional Officer,                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      California state prisoner David E. Edwards appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendant

subjected him to an unconstitutional search. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Travelers Prop. Cas. Co. of Am. v. ConocoPhillips

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., 546 F.3d 1142, 1145 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Edwards

failed to raise a genuine dispute of material fact as to whether the visual, partially

clothed search was unreasonable under the Fourth Amendment. See Byrd v.

Maricopa Cnty. Sheriff’s Dep’t, 629 F.3d 1135, 1141 (9th Cir. 2011) (en banc)

(explaining that “[w]hether a search is reasonable under the Fourth Amendment

requires a case-by-case balancing of the need for the particular search against the

invasion of personal rights that the search entails,” and setting forth factors for the

court to consider (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Edwards’s motion

to strike a document because the document fell within the public records exception

to the hearsay rule. See Fed. R. Evid. 803(8)(A)(i); Hambleton Bros. Lumber Co.

v. Balkin Enters., Inc., 397 F.3d 1217, 1224 n.4 (9th Cir. 2005) (standard of

review).

      AFFIRMED.




                                           2                                     14-15638